Wade, C. J.
1. Section 3 of the act of 1913 entitled “An Act to better regulate and control the organization and operation of corporations (foreign and domestic) doing an industrial, health, life, or accident insurance business in the State of Georgia, and to provide penalties, and for other purposes” (Acts 1913, p. 98), is unconstitutional and void because it contains matter different from what is expressed in the title of the act. This section “has reference to outsiders who make or aid in making fraudulent claims against insurance companies in the manner pointed out, while the title only covers the subject of regulation and control of the organization and-operation of certain corporations. The one can not be included in the other, and each refers to separate subject-matters.” Hawkins v. State, 146 Ga. 134 (90 S. E. 968).
2. Under the foregoing ruling of the Supreme Court, the trial judge erred in striking the special plea bringing into question the constitutionality of section 3 of the said act, under which the accused was indicted; and since the plea was good, and, under the said ruling of the Supreme Court, the indictment charged no offense against the laws of Georgia, the conviction of the accused was not authorized; and what occurred after the striking of the plea need not be considered. The judgment overruling and striking the said special plea is

Reversed.


Bodges, J., absent.